 Case 1:19-mc-00342-LPS Document 23 Filed 09/17/20 Page 1 of 2 PageID #: 155




                      100 S. West Street, Suite 400 • Wilmington, DE 19801
                       Telephone 302.576.1600 • Facsimile 302.576.1100
                                        www.ramllp.com
Garrett B. Moritz                                                        Direct Dial 302.576.1604
                                                                             gmoritz@ramllp.com
                                       September 17, 2020

VIA E-FILING
The Honorable Leonard P. Stark
U.S. District Court for the
District of Delaware
844 North King Street
Wilmington, Delaware 19801

               Re:     Phillips Petroleum Company Venezuela Limited et al. v. Petróleos de
                       Venezuela, S.A. et al., No. 19-mc-00342-LPS

Dear Chief Judge Stark:

        We write on behalf of Phillips Petroleum Company Venezuela Limited and ConocoPhillips
Petrozuata B.V. (together, “ConocoPhillips”) in response to the Court’s September 16, 2020 order
(D.I. 21) requesting briefing on whether the New York forum selection language in the Dispute
Resolution provision (paragraph 15) of the parties’ settlement agreement has any impact on the
proceedings before the Court. The forum selection clause does not apply to this proceeding.

         In the event of a payment default, the settlement agreement provides for both contract
remedies and extra-contractual remedies. In addition to a claim for breach of contract,
ConocoPhillips is entitled to bring “Extra-Contractual Judgment Enforcement,” defined as “the
right, at the sole discretion of ConocoPhillips, to unilaterally take any and all actions to enforce
the ICC Award or any judgment recognizing, confirming or enforcing the ICC Award.” D.I. 4-6
¶ 9.4.2.

        The New York forum selection clause does not apply to “Extra-Contractual Judgment
Enforcement.” Paragraph 15 provides that any controversy or claim arising out of or relating to
the settlement agreement shall be brought exclusively in New York, but also states that “[t]he
provision does not apply to the exercise by ConocoPhillips of its right to Extra-Contractual
Judgment Enforcement.” D.I. 12-2 ¶ 15 (emphasis added). That language was intended to permit
precisely the type of proceeding before this Court: ConocoPhillips is pursuing solely an extra-
contractual effort to enforce its judgment where the debtors’ assets can be found, by registering
 Case 1:19-mc-00342-LPS Document 23 Filed 09/17/20 Page 2 of 2 PageID #: 156

The Honorable Leonard P. Stark
September 17, 2020
Page 2

the New York federal judgment in Delaware and requesting a fi fa writ. ConocoPhillips has not
asserted a claim for breach of the settlement agreement, asked this Court to declare a breach, or
asked the Court to resolve a controversy under the settlement agreement.

        PDVSA admits it stopped making required payments to ConocoPhillips. If PDVSA had a
claim that ConocoPhillips somehow breached the settlement agreement by seeking to enforce its
judgment here, which it does not, it could have sought relief from the courts in New York. It chose
not to do so, despite the fact that ConocoPhillips’s motion was filed nine months ago.

       Instead, PDVSA asked this Court to deny ConocoPhillips’s motion for a fi fa writ on the
ground that its performance under the settlement agreement was rendered impossible by OFAC
sanctions. That is not a defense to the motion before this Court. And, in any event, as explained
in ConocoPhillips’s prior briefing, PDVSA’s performance was actually specifically licensed by
OFAC. See D.I. 13 at 3-4.

       Accordingly, the forum selection language contained in the settlement agreement has no
impact on this Court’s consideration of ConocoPhillips’s motion here. The Court should grant the
motion.



                                                     Respectfully submitted,

                                                     /s/ Garrett B. Moritz

                                                     Garrett B. Moritz (#5646)

cc: All Counsel of Record
